MEMORANDUM *
Defendants appeal the order of the district court denying their motion to dismiss on the basis of qualified immunity. We have jurisdiction over interlocutory appeals of a district court’s denial of qualified immunity. Brittain v. Hansen, 451 F.3d 982, 987 (9th Cir.2006). We review the district court’s denial of a motion to dismiss de novo. Id. “A judgment on the pleadings is properly granted when, taking all the allegations in the pleadings as true, the moving party is entitled to judgment as a matter of law.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir.2001).
Government officials are entitled to qualified immunity unless the facts “[t]aken in the light most favorable to the party asserting the injury ... show the officer’s conduct violated a constitutional right.” Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). Civil litigants have a First Amendment right to be represented by counsel of choice free from unreasonable government interference with the attorney-client relationship. See, e.g., Bhd. of R.R. Trainmen v. Virginia, 377 U.S. 1, 7-8, 84 S.Ct. 1113, 12 L.Ed.2d 89 (1964). The states may, however, regulate the attorney-client relationship through the promulgation of rules of professional responsibility, so long as those rules are content-neutral and narrowly tailored to serve a compelling state interest. Mothershed v. Justices of Supreme Court, 410 F.3d 602, 611 (9th Cir.2005).
The rules of professional responsibility require an attorney to disclose any potential conflict of interest to the client and obtain a written waiver of the conflict. E.g., Cal. Rules of Prof 1 Conduct R. 3-310. *68This rule is content-neutral because it applies equally in all cases regardless of the nature of the litigation. See Mothershed, 410 F.3d at 611 (“Speech restrictions. are content-neutral when they can be justified without reference to the content of the regulated speech.”) (citation omitted). It also serves the compelling government interest in regulating the practice of law. See id. Finally, it is narrowly tailored to serve that interest in that it allows attorneys to represent clients despite a conflict of interest so long as the client knowingly waives the conflict and elects for the attorney to continue representing her. Thus the rule is a reasonable restriction on the First Amendment right to counsel of choice.
Plaintiffs’ attorney knew about the potential conflict of interest and had a duty to disclose it. Any action by the prosecutor that simply informed plaintiffs of information that counsel was required to provide did not interfere with the attorney-client relationship. Therefore, plaintiffs have failed to state a violation of their constitutional rights.
The district court order is REVERSED and the case REMANDED with instructions to dismiss the action.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.